Citation Nr: 1724909	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling prior to October 2, 2013, and a rating in excess of 70 percent disabling from October 2, 2013, for posttraumatic stress disorder (PTSD), to include sleep disorder and anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 2, 2013.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1969 until June 1972.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2012 rating decision in which the Department of Veteran Affairs (VA) New York, New York, Regional Office (RO) granted service connection for PTSD, to include sleep disorder and anxiety, and assigned a 50 percent rating, effective June 22, 2010.  The Veteran filed a timely appeal.  In September 2012, the Veteran raised a claim for TDIU.  In February 2015, the Board remanded the issues for further development.  In November 2016, the RO granted an increased 70 percent evaluation for PTSD, effective October 2, 2013, and granted a TDIU, effective October 2, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD is manifested by symptoms such as occupational and social impairment, with deficiencies in most areas, such as social interactions, due to such symptoms as suicidal ideation; depression; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); hypervigilance; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has not manifested symptoms which result in total occupational and social impairment.

2.  The Veteran's PTSD is a single, service-connected disability rated at least 60 percent disabling, and the evidence of record indicates that effective January 19, 2012, the Veteran had functional impairment so severe that he could not find and follow substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent disabling, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Since January 19, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling prior to October 2, 2013, and 70 percent disabling from October 2, 2013.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor for consideration under DSM-IV is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF of 61 to 70 is reflects some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent.  Specifically, the Veteran asserts that the totality of his symptoms of PTSD should be considered to warrant a higher rating, including suicidal ideation, impaired impulse control, and unprovoked irritability.  The Board notes that the Veteran and his representative have stated that they would consider a grant of 70 percent evaluation, effective January 2012, to be appropriate.  See Notice of Disagreement, December 2016.  However, under applicable VA law, the appeal still permits the Veteran to seek further compensation.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (the claimant is presumed to be seeking the highest possible rating for disability).

Turning to the evidence, the record shows that the Veteran has received medical treatment for his mental health disorder symptoms since 1972, including anxiety and panic attacks.  In a June 2010 statement, the Veteran asserted that his panic attacks caused him to confine himself in his apartment because of fear with dealing with the public and having thoughts of suicide.  The Veteran also stated that he had problems sleeping, and that he would wake up sweating and trembling.

In a July 2010 VA medical record, the Veteran reported increased panic attacks for many months.  He also reported persistent suicidal ideation, but no plan.  The Veteran stated that he did not take the subway as he had thoughts of throwing himself under the train.

An August 13, 2010 private medical record indicates that the Veteran suffered symptoms of obstructive sleep apnea, including loud snoring, awakening with a dry mouth, gastroesophageal reflux, excessive daytime somnolence, impairment in daytime functioning, poor concentration, impaired memory, and mood changes.  The Veteran reported that he had frequent dreams of anxiety, such as being on a high ledge, hearing his name called, or seeing his mother appear from a dark room.  The Veteran also reported that most of his symptoms began upon returning from active duty in Vietnam.  The Veteran stated he experienced flashbacks to Vietnam when it rains.  The examiner noted that the Veteran's medical history was significant for dyslipidemia, anxiety, depression and PTSD.  

In an August 2010 medical statement, a consultant psychiatrist stated that the Veteran had been seeing her since 1972.  The consultant noted that the Veteran presented panic attacks, mood swings, bouts of depression and migraines- symptoms associated with PTSD.  The consultant also noted that, though he had done well work-wise, the Veteran has shown instability by changing course during his life, trying different employers, leaving his work to pursue a dream, and returning to his first line of work, always with some dissatisfaction.  The consultant stated that these changes could be seen as trying to cope with his emotional and physical discomforts. 

In July 2012, the Veteran was afforded a VA psychiatric examination.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner listed symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The examiner reported that the Veteran a GAF score of 55.

In a September 2012 lay statement, the Veteran asserted that because of his PTSD, he was unable to be gainfully employed or hold down a job because he could not deal with the stressful situations in the work place and was unable to adapt to new situations.  The Veteran also stated that his PTSD affected his ability to interact with other people because it ultimately led to confrontations and angry outbursts, which sometimes led to violence.  The Veteran further reported that his PTSD triggered migraine headaches and panic attacks which were debilitating to a point that he was unable to function normally.

In an October 2012 VA medical report,  the Veteran's primary VA psychiatrist stated that the Veteran experienced symptoms of heightened anxiety, jumpiness, hypervigilance, emotional lability, nightmares, reliving of trauma, and panic attacks.  The psychiatrist went on to state that when in public places, such as a subway, the Veteran would feel extremely anxious, like he needed to jump on the tracks, or, if on a bus, to get off.  The psychiatrist went on to state that this could escalate to full-blown panic attacks with shortness of breath, hyperventilation, palpitations and a sense that he was going to die.  These attacks could be triggered by crowded situations or sensory stimuli that remind him of Vietnam.    

In October 2013, the Veteran was afforded a VA examination.  The Veteran reported that he continued to be close to his older brother that lived in Trinidad, who he saw on a yearly basis.  He also saw his niece twice a month, had 1 military friend that he spoke with on a weekly basis, and was friendly with neighbors.  The examiner noted that the Veteran continued to not work, quoting the Veteran as stating that "he has issues dealing with other people."  The Veteran reported that he was having more panic attacks and anger outbursts than before.  The examiner stated that the Veteran had a current GAF score of 50.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.

In a March 2016 lay statement, the Veteran detailed the symptoms he experienced, stating that rain falling on the sidewalk in the summer reminded him of being in Vietnam and would cause him to have a panic attack or flashback in public.  The Veteran also stated that he avoided crowds, including avoiding taking the subway.  The Veteran reported that he hasn't driven a vehicle since October 2012 due to a road rage incident that made him fear he would harm others because of his inability to control his anger.  The Veteran reported that he also felt unsafe in his home due to noise outside that would remind him of his time in Vietnam.  The Veteran also reported anxiety that has limited his social interaction, increased depression, less energy and forgetfulness.  The Veteran also indicated that he limited interactions with others because he could not handle the stress of being around other people.  He indicated that his spouse drove him to places he needed to go and that he did not accompany his spouse to many of his spouse's family gatherings.    

In November 2016, the Veteran was afforded a VA examination.  The Veteran reported that his spouse assists him in household chores, such as cooking for him, doing laundry, and assisting the Veteran with personal hygiene.  The Veteran also reported that his spouse was the only person he could trust.  The Veteran stated that he remains close with one military friend and niece.  The Veteran further reported that he does not socialize, and remains at home, stating that he feels safe there.  The Veteran reported that, since the last examination, his anxiety has worsened.  He stated that he has developed a greater sensitivity to noises and crowds, increased stress, increased anxiety, increased panic attacks, increased suicidal ideation, increased sleep impairment, daily flashbacks and increased isolation, remaining home to avoid triggers.  The Veteran went on to state that his spouse drives him to appointments.  Moreover, the Veteran reported that he last worked four and a half years ago.  The Veteran maintained that he was unable to have people near him or touching him, and that he was previously reported for anger issues and became violent.  The Veteran stated that security was called on him by his previous employers.  Veteran stated that he has not looked for work since.  

The examiner reported that the Veteran experienced an inability to remember an important aspect of the traumatic events, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, and persistent, distorted cognitions about the cause or consequences of the traumatic events that lead the individual to blame himself or others.  The examined also reported that the Veteran had a persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The examiner noted symptoms of irritable behavior and angry outbursts, with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startled response, problems with concentration, and sleep disturbance.  The examiner went on to note symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

In a November 2016 vocational report, a vocation specialist submitted a statement in support of the Veteran.  The specialist opined that an individual who has an inability to establish and maintain effective relationships is unable to follow any substantially gainful occupation in the United States.  The Board notes that this opinion is vague in nature in that it does not speak specifically to the Veteran's case, but rather to a non-exhaustive description considered in the PTSD schedular evaluation.  For this reason, the Board finds this opinion to be of low probative value.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 70 percent initial rating, but no higher, is appropriate.  The evidence demonstrates that the Veteran has feelings of isolation, suicidal ideation, impaired impulse control, difficulty adapting to stressful situations, hypervigilance, sleep impairment, and difficulty maintaining social relationships.  The Veteran also has a history of anger and irritability.

Notably, the assigned GAF scores of 50 and 55, are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 50 and 55, during which time he endorsed suicidal ideations, sleep impairment, hypervigilance, impulse control, and irritability.  These GAF scores indicate a range of moderate to severe difficulty in social or occupational functioning.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but not higher.  Thus, based on the collective evidence of record, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the entire pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While several of the Veteran's symptoms are listed, the Board acknowledges that the Veteran's PTSD symptoms do not precisely mirror the symptoms enumerated for a 70 percent rating under Diagnostic Code 9411.  For example, there is no evidence in the record of obsessional rituals, or spatial disorientation; however, the Board notes that the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App.436 (2002).

The Board notes that the evidence of record does not show any period of total occupational and social impairment.  While the Veteran's anxiety and anger issues have caused him to have inappropriate behavior at times and be a persistent danger of hurting others, the Board finds that the overall picture of the Veteran's PTSD does not more nearly approximate the level of severity as warranted for the criteria for a 100 percent rating.  While it has been demonstrated that the Veteran has severe symptoms, those symptoms have not prevented the Veteran from maintaining certain relationships.  Despite having problems relating to strangers, the Veteran has also been able to live with his spouse for many years and has indicated that his spouse is the only person he could trust.  The Veteran also has a close relationship with his niece and a military friend and reported being friendly with his neighbors.  Moreover, while the Veteran has had suicidal ideation during the appeal period, this did not rise to the level of a persistent danger of hurting himself.  Indeed, the evidence does not show that the Veteran has made any suicide attempts.  Furthermore, the evidence has demonstrated that the Veteran does not suffer from disorientation to time or place.  While the Veteran does have some memory loss, there is no evidence to suggest he suffers from memory loss so severe such that he cannot remember the names of close relatives or his own name.  The Veteran was also able to perform activities of daily living.  There was no evidence of delusions or hallucinations.  Finally, there is no evidence that the Veteran's disability rose to the level of gross impairment such that he has circumstantial thought processes or speech.  Therefore, a 100 percent disabling rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on his behalf.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 70 percent is warranted.

Accordingly, the Board finds that a 70 percent initial rating is warranted, but the evidence of record weighs against a finding of an initial rating in excess of 70 percent.  38 C.F.R. § 4.130.


III.  TDIU

The Veteran has asserted that the proper effective date of his TDIU is January 19, 2012, the date at which, he became unemployed.  The Veteran contends that his service-connected PTSD is responsible for his inability to maintain employment during this period.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU prior to October 2, 2013 is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2016).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that the proper effective date for his TDIU should be January 19, 2012, the date after his last employment ended.  Per the order of this decision, the Veteran's PTSD has a singular rating greater than 60 percent during the period under consideration (prior to October 2, 2013).  Therefore, the service-connected disabilities met the schedular criteria for a TDIU for the entire period under consideration.  38 C.F.R. § 4.16(a) (2016).

The Veteran's record indicates that he completed college.  The Veteran previously worked as a graphic artist.  His last employment lasted from January 2007 until January 2012.

The Veteran raised the issue of TDIU in the record in a September 2012 lay statement.  The Veteran submitted a formal claim for entitlement to TDIU on March 1, 2016.  A November 2016 rating decision granted a TDIU, effective October 02, 2013.

In a July 2012 VA examination, the Veteran reported that he worked as a contractor for his employer from 1994 until February 2012.  He also reported that he left his job due to feeling stressed out.  The Veteran stated that he felt he was capable of working if the right opportunity came along.  The VA examiner reported that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.

In a September 2012 statement, the Veteran reported that because of his service-connected PTSD, he is unable to be gainfully employed or hold down a job because he could not deal with the stressful situations in the work place and was unable to adapt to new situations.  The Veteran also stated that his PTSD affected his ability to interact with other people because it ultimately led to confrontations and angry outbursts, which sometimes lead to violence.

In an October 2013 VA examination, the Veteran presented symptoms such as depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships.  

In a March 2016 lay statement, the Veteran noted increased anxiety, less temper control and difficulty concentrating at work during his last five years of employment.  The Veterans stated that his arguments with his boss became more frequent as his boss expressed his dissatisfaction with both the quantity and quality of his work.  He also had increased difficulty communicating with his coworkers and felt like he might explode any time a coworker disagreed with him on even a minor issue.  The Veteran stated that because he knew it was a matter of time before he assaulted someone, he knew he was a real danger to his coworkers and boss.  The Veteran went on to state that he quit his job, even though it imposed a financial burden on him and his spouse.  The Veteran also reported that in 2012, he attempted to complete a class at a visual arts school, but was not able to complete the six week course due to stress from being in close proximity to other students.  The Veteran also stated that he has tried to sell his artwork, but has been unable to meet with sellers due to his anxiety.

In a July 2016 employment information request, the Veteran's last employer verified that the Veteran had stopped working at the company as of January 18, 2012.  The company, however, did not state a reason for termination of employment.

As previously noted, the November 2016 vocational report has been found to be of low probative value for the purpose of adjudicating the matters of this case. 

The Board finds the cumulative evidence of the Veteran's inability to establish and maintain employment since January 19, 2012 to be persuasive.  In light of the foregoing, the Board finds that the evidence weighs in favor of granting a TDIU, effective January 19, 2012.  Prior to this date, however, the Veteran was gainfully employed, and therefore, a TDIU prior to January 19, 2012 would not be warranted.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted, effective January 19, 2012.


ORDER

Since June 22, 2010, entitlement to an increased initial rating of 70 percent, but no higher, for PTSD with depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Since January 19, 2012, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


